ORDER
PER CURIAM.
Robert Nicholson (Defendant) appeals from the sentence and judgment upon his conviction by a jury for possession of a controlled substance, Section 195.202, RSMo 2000, for which he was sentenced as a prior and persistent offender, Sections 558.016 and 588.021, RSMo 2000, to eight years’ imprisonment. Defendant contends the trial court plainly erred in sentencing Defendant as a prior and persistent offender because the State only proved one prior offense and the trial court did not made a finding that Defendant was both a prior and persistent offender required by Section 558.021, RSMo 2000 and Defen*125dant was thereby prejudiced by enhancing his range of sentence.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).